Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “wherein the nonionic surfactant comprises a C8-C22 tertiary amine oxide or a fatty acid amide... wherein the nonionic polymer comprises polyethylene glycol having a molecular weight of 5kD to 10kD in an amount of 0.1-10 wt. % of the composition; wherein the anionic polymer is an acidic polymer selected from a polyacrylate made of homopolymers or co-polymers of a combination of acrylic acid derivatives or a synthetic anionic linear polycarboxylate; and wherein the acidic polymer is present in an amount of 5-25 wt. % of the composition.” The prior art of record, at a minimum fails to suggest wherein the nonionic surfactant comprises a C8-C22 tertiary amine oxide or a fatty acid amide... wherein the nonionic polymer comprises polyethylene glycol having a molecular weight of 5kD to 10kD in an amount of 0.1-10 wt. % of the composition; wherein the anionic polymer is an acidic polymer selected from a polyacrylate made of homopolymers or co-polymers of a combination of acrylic acid derivatives or a synthetic anionic linear polycarboxylate; and wherein the acidic polymer is present in an amount of 5-25 wt. % of the composition. In addition, the showing in the specification at example 1 shows two clearly defined aqueous phases with sodium chloride, a representative example of the claimed acidic polymer (i.e. 10-20% polyacrylic acid), and a representative example of the claimed nonionic polymer selected from one or more poly(alkylene oxide) polymers (i.e. 1-10% polyethylene Glycol 8000). Example 2 was carried out to evaluate the effect of a polyacrylic acid polymer, polyethylene glycol (8kD) and sodium chloride in order to optimize the dual phase dishwashing formula. It was observed that the bottom layer contained substantially all of the polyacrylic acid, while the top layer contained substantially all of the polyethylene glycol. Based on analysis with linear regression, this data shows that the polyacrylic acid had the highest impact on the height of the phase separation. From this information, we surprisingly concluded that the polyacrylic acid leads the amount of phase separation. Generally, the more polyacrylate present in the composition, the greater the height of the phase separation will be. See [0049] and [0050]. Applicant’s Example 3 tests another representative example of the claimed acidic polymer (i.e. sodium acrylate polymer), and found that the test compositions containing the sodium acrylate polymer had superior results in comparison with the control composition.  Therefore, in view of the claims and the unexpected results, commensurate in scope with the claims, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761